    Case 4:19-cv-00415-ALM Document 86 Filed 07/20/20 Page 1 of 1 PageID #: 2275




                               United States District Court
                                       EASTERN DISTRICT OF TEXAS
                                           SHERMAN DIVISION

    UNITED STATES OF AMERICA,                          §
        Plaintiff,                                     §
                                                       §         Civil Action No. 4:19-CV-00415
    v.                                                 §         Judge Mazzant
                                                       §
    ALEXANDRU BITTNER,                                 §
        Defendant.                                     §
                                                       §

                                                  ORDER

.          Pursuant to the Memorandum Opinion and Order entered in this case on June 29, 2020

    (Dkt. #75) and the parties’ joint stipulations (Dkt. #82; Dkt. #84), it is

           CONSIDERED, ORDERED, and ADJUDGED that this case is hereby DISMISSED.

           All relief not previously granted is hereby DENIED.
           SIGNED this 20th day of July, 2020.




                                            ___________________________________
                                            AMOS L. MAZZANT
                                            UNITED STATES DISTRICT JUDGE
